An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

: I‘vIARISA FRANCOWCH, N0. 6727?
Appellant,

 vs.

‘ BRETT MEWUIR, M.D.,

“ Respondent. F l L E D

MAY 2t] 2015

TRACIE K. LlNDEMAN
CLERK OF SiJPREME COURT

ORDER DISMISSING APPEAL MW

 

Pursuant to the stipulation of the parties, and cause

‘ appearing, this appeal is dismissed. The parties shall bear their own costs
‘ and attorney fees. NRAP 4203).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. 1&an
BY: W 7 7

w

cc: Hon. Jerome Polaha, District Judge
Lewis Rosa Rothgerber LLP/Reno
Upson Swim/Reno
Erickson Thorpe & Swainston, Ltd.
Washoe District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK’S ORDER

_ mmtm 
LS‘H'SSZV